****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                  IN RE D’ANDRE T. ET AL.*
                         (AC 43883)
                    Prescott, Suarez and DiPentima, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgments of the
    trial court terminating her parental rights as to her two minor children
    and denying her motion to transfer guardianship of them to her sister,
    B. The trial court determined that, pursuant to statute (§ 17a-112 (j) (3)
    (B) (i)), the respondent had failed to achieve such a degree of personal
    rehabilitation as would encourage the belief that within a reasonable
    time she could assume a responsible position in the children’s lives.
    The court also found that it was not in the children’s best interests to
    transfer guardianship of them to B, as B was not a suitable guardian in
    light of her having allowed one of the children to be in the respondent’s
    care in contravention of directives by the Department of Children and
    Families. On appeal, the mother claimed that the trial court denied
    her a fundamentally fair proceeding by treating her motion to transfer
    guardianship with less regard than the petitions to terminate her parental
    rights. She further claimed that this court should exercise its supervisory
    authority over the administration of justice to require the Superior Court
    to make certain written findings in all cases in which a court is consider-
    ing a transfer of guardianship motion and a petition to terminate parental
    rights concurrently. Held:
1. This court had jurisdiction over the respondent mother’s appeal, which
    presented an actual, justiciable controversy, notwithstanding the asser-
    tion by the petitioner, the Commissioner of Children and Families, that
    the appeal should be dismissed because the mother’s request for a new
    procedural rule was not tethered to any actual controversy and she did
    not claim that the trial court erred in its decisions on the termination
    petitions or the motion to transfer guardianship; in light of the mother’s
    contention that the trial court’s failure to rule on her motion to transfer
    guardianship prior to ruling on the termination of parental rights peti-
    tions created an appearance that the court’s default preference was to
    terminate her parental rights, the requirements of justiciability were
    satisfied, as there was an actual live controversy as to whether the
    court properly handled the motion to transfer guardianship, the parties’
    interests were adverse, and this court was capable of adjudicating
    whether the trial court properly considered the mother’s motion, which
    could result in practical relief to her.
2. This court declined to exercise its supervisory authority over the adminis-
    tration of justice to adopt the respondent mother’s proposed procedural
    rule, which implicated a policy consideration best addressed by the
    legislature, as the mother’s proposed rule would not create a new proce-
    dural rule but would ask this court to rewrite the statutory (§ 46b-129
    (j) (3)) scheme controlling transfer of guardianship motions when the
    legislature is better suited to gather and to assess the facts necessary
    to make that policy determination; the failure to adopt the mother’s
    proposed rule did not implicate the fairness of the proceeding and would
    not enhance public confidence in the integrity of the judicial system,
    as there was no evidence of pervasive, significant problems or conduct
    that threatened the sound administration of justice, and, under the
    existing statutory (§ 17a-112 (k) (4)) scheme, the trial court, having been
    obligated to make certain written findings concerning guardians when
    considering a petition for the termination of parental rights, made such
    written findings on the motion to transfer guardianship and explained
    why it did not believe that B was a suitable guardian.
       Argued October 5—officially released November 17, 2020**

                             Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to terminate the parental rights of the respondents
as to certain of their minor children, brought to the
Superior Court in the judicial district of Hartford and
transferred to the judicial district of Middlesex, Child
Protection Session at Middletown, where the matter
was tried to the court, Hon. Barbara M. Quinn, judge
trial referee; thereafter, the court denied the respondent
mother’s motion to transfer guardianship; judgments
terminating the respondents’ parental rights, from
which the respondent mother appealed to this court.
Affirmed.
  Albert J. Oneto IV, assigned counsel, for the appellant
(respondent mother).
  Evan O’Roark, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
                         Opinion

   DiPENTIMA, J. The respondent mother, Debralee B.,1
appeals from the judgments of the trial court terminat-
ing her parental rights as to her two minor children on
the ground that she failed to achieve a sufficient degree
of personal rehabilitation pursuant to General Statutes
§ 17a-112 (j) (3) (B) (i). On appeal, the respondent does
not challenge the underlying factual findings of the trial
court but claims that the court denied her a fundamen-
tally fair proceeding by treating her motion to transfer
guardianship to her sister, Carmen B., with less regard
than the petitions to terminate her parental rights. The
respondent urges us to use our supervisory authority
over the administration of justice to reverse the judg-
ments terminating her parental rights and denying her
motion to transfer guardianship, to award her a new
trial, and to obligate the trial court to apply a new
procedural rule that would require the Superior Court
to make certain written findings in all cases in which
a court is considering a transfer of guardianship motion
and a petition to terminate parental rights concurrently.
We decline to exercise our supervisory authority, and,
accordingly, affirm the judgments of the trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to this appeal. The
respondent has two minor children, D’Andre T. and
D’Ziah D. The Department of Children and Families
(department) first became involved with the respondent
in October, 2015, after receiving a report that she was
fighting with D’Andre’s father on the street and that
D’Andre had been left at home alone. The department
substantiated the report and referred the respondent
for ongoing services. Following additional incidents in
April, 2016, the petitioner, the Commissioner of Chil-
dren and Families, initiated neglect proceedings. D’An-
dre was removed from the respondent’s care pursuant
to an order of temporary custody on June 24, 2016, and
was placed with his maternal aunt, Carmen B., on June
26, 2016. D’Andre continued to reside with Carmen B.,
and, on September, 27, 2016, he was adjudicated
neglected and committed to the care and custody of
the petitioner.
   While the case involving D’Andre was pending, the
respondent gave birth to D’Ziah. When D’Ziah was born,
both the respondent and D’Ziah tested positive for phen-
cyclidine (PCP). The petitioner filed a petition of
neglect and a motion for an order of temporary custody
on October 21, 2016. D’Ziah was removed from the
respondent’s care at the hospital, and she was placed
in the care of a family friend. She was adjudicated
neglected on July 31, 2017, and committed to the care
and custody of the petitioner. D’Andre later was placed
with his sister in the same household after Carmen B.
violated the department’s requirements for his care by
allowing the respondent to have two unsupervised visits
with D’Andre. At one of those visits, the police became
involved.
  The court ordered specific steps with which the
respondent was required to comply for reunification
with D’Andre and D’Ziah. The respondent complied
with these specific steps only sporadically and repeat-
edly failed to use the services the department offered
to her. She also continued to use PCP. Although she
participated in visits with her children supervised by
the department, the visits did not go well. The respon-
dent often behaved inappropriately, and D’Ziah had to
be taken to a hospital after the respondent handled her
too roughly during one visit.
  On February 8, 2018, the petitioner filed petitions to
terminate the respondent’s parental rights with respect
to both children on the ground that the respondent
had failed to achieve a sufficient degree of personal
rehabilitation that would encourage the belief that,
within a reasonable time, she could assume a responsi-
ble position in the lives of her children. The court con-
solidated the petitions with a motion to transfer guard-
ianship to Carmen B., which the respondent filed on
November 30, 2017, prior to the filing of the petitions
to terminate her parental rights.2
  A trial was held on four nonconsecutive days in April,
May, and November, 2019. On December 3, 2019, the
court, in a thorough memorandum of decision, granted
the termination petitions as to the respondent.3 The
court found, by clear and convincing evidence, that the
respondent had ‘‘not made sufficient progress for a long
enough period of time to assume that she is stable,
had adequately addressed her mental health difficulties,
including through the use of medication and is free of
PCP permanently. There is no evidence of such changes
in her behavior and outlook to support the claim that
she could reasonably safely care for her children, now
or in the future.’’ Accordingly, the court found that the
petitioner had proven that the respondent had failed to
achieve a sufficient degree of personal rehabilitation
pursuant to § 17a-112 (j) (3) (B) (i).
   In the dispositional phase of the proceedings, the
court made detailed findings on the seven criteria set
out in § 17a-112 (k) as to the best interests of the chil-
dren.4 On the basis of these findings, the court con-
cluded that terminating the respondent’s parental rights
with respect to D’Andre and D’Ziah was in their best
interests. The court also addressed the respondent’s
motion to transfer guardianship. The court determined
that Carmen B. was not a suitable guardian for the
respondent’s children, citing her past conduct in allow-
ing D’Andre to be in the respondent’s care in contraven-
tion of the department’s directives. The court also found
that it was not in the best interests of the children to
transfer guardianship to Carmen B. and, therefore,
denied the respondent’s motion to transfer guardian-
ship. This appeal followed.
    On appeal, the respondent does not argue that the
court’s factual findings were erroneous, nor does she
claim that the court failed to comply with its statutory
obligations to make findings on the seven criteria enu-
merated in § 17a-112 (k). Instead, the respondent con-
tends that the court should have ruled on her motion
to transfer guardianship prior to ruling on the petitions
to terminate her parental rights and that the court
treated her motion with inadequate consideration. The
respondent urges us to use our supervisory authority
to reverse the judgments terminating her parental rights
and to adopt a new procedural rule, to be applied on
remand, requiring the Superior Court to make certain
written findings in all cases in which the court is consid-
ering a transfer of guardianship motion and a petition
to terminate parental rights concurrently. Specifically,
pursuant to the respondent’s proposed procedural rule,
a trial court, when considering whether a guardian is
‘‘ ‘suitable and worthy,’ ’’ would be required to articulate
written findings as to whether the guardian has the
ability ‘‘[1] to show love and affection for the child, [2]
to protect the child’s health, education, and welfare,
[3] to provide the child with food, clothing, medical
care, and a domicile, and [4] to oversee the child’s social
and religious guidance.’’ The court would then need to
make detailed written findings addressing whether the
transfer of guardianship is in the child’s best interest.
For this determination, the respondent proposes that
the court should consider whether ‘‘[1] the placement
will foster the child’s sustained growth, development,
well-being, and stability of environment, [2] the child
would benefit from ongoing contact with a parent or
the parent’s extended family, to include the family’s
history, tradition, and culture, [3] there is any potential
detriment to the child by terminating parental rights,
and [4] the placement is outweighed by the benefit to
the child of being placed in a stable adoptive home if
the termination petition is granted.’’5 The respondent
claims that adopting such a procedural rule would guide
the trial court ‘‘in deciding matters that involve conflict-
ing permanency options for children in foster care,6 one
by transfer of guardianship to a relative, and the other
by termination of parental rights and adoption, where
the court would be required to demonstrate through
written findings that it has considered all relevant pro-
bative criteria bearing upon the transfer of guardianship
as a less restrictive means of permanency . . . .’’ (Foot-
note added.) According to the respondent, such a rule
is desirable because it would ‘‘assure the litigants and
the public that the judiciary’s default preference is not
to terminate parental rights but to promote legislative
policies favoring the placement of children in foster
care with relatives.’’
  In response, the petitioner argues that we should
dismiss the respondent’s appeal because her request
for a new procedural rule is not connected to any actual
controversy in that she is not challenging the termina-
tion of her parental rights. The petitioner further con-
tends that, to the extent that we decide to review the
respondent’s claim, we should decline to exercise our
supervisory authority because there are no exceptional
circumstances in the present case warranting the use
of such powers. We disagree with the petitioner’s claim
that the appeal should be dismissed but agree that we
should not exercise our supervisory authority.
                             I
   We first turn to the issue of whether we have jurisdic-
tion over the respondent’s appeal. The petitioner con-
tends that we should dismiss her appeal because the
respondent’s request for a new procedural rule is not
tethered to any actual controversy. In the petitioner’s
view, the respondent does not claim that the trial court
erred in making its decision either on the termination
of parental rights petitions or on the motion to transfer
guardianship. Consequently, the petitioner claims that
the respondent is asking this court to issue an advisory
opinion. We do not agree.
   We begin by setting forth our standard of review.
‘‘Because courts are established to resolve actual con-
troversies, before a claimed controversy is entitled to
a resolution on the merits it must be justiciable. . . .
Justiciability requires (1) that there be an actual contro-
versy between or among the parties to the dispute . . .
(2) that the interests of the parties be adverse . . .
(3) that the matter in controversy be capable of being
adjudicated by judicial power . . . and (4) that the
determination of the controversy will result in practical
relief to the complainant. . . . A case is considered
moot if [the trial] court cannot grant the appellant any
practical relief through its disposition of the merits
. . . .’’ (Internal quotation marks omitted.) In re Egypt
E., 322 Conn. 231, 241, 140 A.3d 210 (2016). ‘‘Under such
circumstances, the court would merely be rendering
an advisory opinion, instead of adjudicating an actual,
justiciable controversy.’’ (Internal quotation marks
omitted.) St. Juste v. Commissioner of Correction, 328
Conn. 198, 208, 177 A.3d 1144 (2018).
   The respondent’s claims on appeal demonstrate that
there is an actual, justiciable controversy. Here, the
respondent contends that the court erred in its handling
of her motion to transfer guardianship to Carmen B.
Specifically, she argues that the court should have ruled
on her motion prior to ruling on the termination of
parental rights petitions. She contends that the court’s
failure to do so denied her a fundamentally fair proceed-
ing by creating an appearance that its default preference
was to terminate her parental rights. She further claims
that the court’s memorandum of decision, which dis-
posed of her motion to transfer guardianship in eleven
sentences, reflects that it treated her motion with less
consideration than the termination of parental rights
petitions. Moreover, due to these perceived errors, the
respondent asks this court to reverse the judgments of
the trial court, to award her a new trial, and to obligate
the trial court to apply her proposed procedural rule.
   In light of the respondent’s claims of error and request
for relief, we conclude that the respondent’s appeal
presents an actual, justiciable controversy. We con-
clude that the justiciability requirements have been sat-
isfied because (1) there is an actual live controversy
between the respondent and the petitioner as to
whether the trial court properly handled the respon-
dent’s motion to transfer guardianship, (2) the parties’
interests are adverse, with the respondent asserting that
the court should have ruled on her motion to transfer
guardianship first and the petitioner asserting that the
court’s consideration of her motion was proper, (3)
this court is capable of adjudicating whether the court
properly considered the respondent’s motion, and (4)
our determination of whether the court properly han-
dled her motion could result in practical relief to the
respondent if we were to conclude that the court erred
and we adopt her proposed procedural rule. See In re
Egypt E., supra, 322 Conn. 241.
   We are unpersuaded by the petitioner’s argument to
the contrary. Although our Supreme Court declined to
exercise its supervisory authority in the cases that the
petitioner cites, the court declined to do so, not because
it concluded that it did not have jurisdiction over the
appeal, but because it determined that the exercise of
its supervisory authority was unnecessary. See, e.g.,
State v. Weatherspoon, 332 Conn. 531, 553, 212 A.3d
208 (2019) (declining to establish rule when no such
injustice occurred in case); State v. Castillo, 329 Conn.
311, 337, 186 A.3d 672 (2018) (declining to exercise
supervisory authority when facts of defendant’s case
did not give rise to purported issue and defendant failed
to demonstrate that issue was pervasive problem).
Accordingly, we have jurisdiction over the respondent’s
appeal.
                            II
   We now turn to the issue of whether we should exer-
cise our supervisory authority to adopt the new proce-
dural rule proposed by the respondent. Because we
conclude that the proposed procedural rule implicates
policy considerations better considered by the legisla-
ture, we decline to do so.
   ‘‘Supervisory authority is an extraordinary remedy
that should be used sparingly . . . . Although [a]ppel-
late courts possess an inherent supervisory authority
over the administration of justice . . . [that] authority
. . . is not a form of free-floating justice, untethered
to legal principle . . . . Our supervisory powers are
not a last bastion of hope for every untenable appeal.
They are an extraordinary remedy to be invoked only
when circumstances are such that the issue at hand,
while not rising to the level of a constitutional violation,
is nonetheless of utmost seriousness, not only for the
integrity of a particular trial but also for the perceived
fairness of the judicial system as a whole . . . . Consti-
tutional, statutory and procedural limitations are gener-
ally adequate to protect the rights of the [litigant] and
the integrity of the judicial system. Our supervisory
powers are invoked only in the rare circumstance [in
which] these traditional protections are inadequate to
ensure the fair and just administration of the courts.
. . . Overall, the integrity of the judicial system serves
as a unifying principle behind the seemingly disparate
use of our supervisory powers. . . . Thus, we are more
likely to invoke our supervisory powers when there is
a pervasive and significant problem . . . or when the
conduct or violation at issue is offensive to the sound
administration of justice . . . .’’ (Internal quotation
marks omitted.) DeChellis v. DeChellis, 190 Conn. App.
853, 870–71, 213 A.3d 1, cert. denied, 333 Conn. 913,
215 A.3d 1210 (2019).
   We decline the respondent’s invitation to exercise
our supervisory authority in the present case. Matters
pertaining to child protection, including the termination
of parental rights, are heavily regulated by statute, and
our legislature has crafted specific requirements that
courts must comply with when determining, for exam-
ple, whether to terminate parental rights. Pursuant to
§ 17a-112 (k), a court hearing a petition for the termina-
tion of parental rights is required to make specific writ-
ten findings on seven criteria. The legislature, however,
has not enacted a similar requirement for courts decid-
ing a motion for transfer of guardianship. Transfer of
guardianship motions are adjudicated pursuant to sub-
section (j) of General Statutes § 46b-129. In re Avirex
R., 151 Conn. App. 820, 833, 96 A.3d 662 (2014). Section
§ 46b-129 (j) (3) provides in relevant part that, ‘‘[i]f
the court determines that the commitment should be
revoked and the child’s or youth’s legal guardianship or
permanent legal guardianship should vest in someone
other than the respondent parent, parents or former
guardian, or if parental rights are terminated at any
time, there shall be a rebuttable presumption that an
award of legal guardianship or permanent legal guard-
ianship . . . shall be in the best interests of the child
or youth and that such caregiver is a suitable and worthy
person to assume legal guardianship or permanent legal
guardianship . . . .’’
   As indicated by the clear language of § 46b-129 (j)
(3), the court is not required to make specific findings
on certain enumerated criteria when ruling on a motion
for transfer of guardianship. The rule that the respon-
dent is asking us to adopt, which specifies eight criteria
on which trial courts would be required to make written
findings, would not be creating a new procedural rule,
but, rather, would be asking us to rewrite the statutory
scheme controlling transfer of guardianship motions.
‘‘It is not a proper function of this [court] to rewrite
statutes.’’ State v. Lee, 30 Conn. App. 470, 484, 620 A.2d
1303 (1993), aff’d, 229 Conn. 60, 640 A.2d 553 (1994).
The legislature is better suited to gather and to assess
the facts necessary to make this policy determination,
and we defer to that branch of our government. See
State v. Moore, 334 Conn. 275, 278–79, 221 A.3d 40 (2019)
(noting reluctance to exercise supervisory authority
when legislature already had acted in area of respon-
dent’s proposed procedural rule); State v. Lockhart, 298
Conn. 537, 577, 4 A.3d 1176 (2010) (deferring to leg-
islature and declining to exercise supervisory power).
   The procedural rule that the court adopted in In re
Yasiel R., 317 Conn. 773, 120 A.3d 1188 (2015), the main
case on which the respondent relies in arguing that we
should exercise our supervisory authority, is distin-
guishable from the rule that the respondent asks us to
adopt here. In In re Yasiel R., our Supreme Court
invoked its supervisory authority to adopt a procedural
rule requiring a brief canvass of all parents immediately
before a parental rights termination trial. Id., 794. Dur-
ing the canvass, respondents would be advised, in part,
of the nature and legal effect of a termination of parental
rights proceeding, their ability to confront and to cross-
examine witnesses, their right to representation by
counsel, and their right to present evidence opposing
the allegations. Id., 795. In adopting this procedural
rule, our Supreme Court noted that the lack of such a
canvass may give the appearance of unfairness ‘‘insofar
as it may indicate a lack of concern over a parent’s
rights and understanding of the consequences of the
proceeding.’’ Id., 794. Our Supreme Court concluded
that ‘‘public confidence in the integrity of the judicial
system would be enhanced by a rule requiring a brief
canvass of all parents immediately before a parental
rights termination trial so as to ensure that the parents
understand the trial process, their rights during the trial
and the potential consequences.’’ Id. The court also
stated that courts frequently canvass parties in other
circumstances, such as when a criminal defendant
waives his or her right to a jury trial and when a criminal
defendant wishes to represent himself or herself, and
that a canvass would neither materially delay the termi-
nation proceeding nor unduly burden the state. Id., 795–
96. Accordingly, our Supreme Court concluded that
imposing the canvass rule was an appropriate exercise
of its supervisory authority. Id., 796.
  The considerations that led the court in In re Yasiel
R. to invoke its supervisory authority are not present
here. Unlike the proposed rule presently before us, the
procedural rule from In re Yasiel R. did not require
the court, in effect, to rewrite a statutory scheme. The
procedural rule that the court adopted there ‘‘merely
constitute[d] an advisement to [respondents] of [their]
rights regarding the trial’’ and did not effect a change
in the substantive law of child protection. Id., 795. In
the present case, the failure to adopt the respondent’s
proposed procedural rule also does not risk creating
the appearance of unfairness. The proposed rule does
not implicate the fairness of the proceeding itself, and
would not enhance public confidence in the integrity
of the judicial system by ensuring that parties to a
termination and guardianship proceeding understand
the trial process, their rights during trial, and the poten-
tial consequences. Moreover, under the existing statu-
tory scheme, the trial court is obligated to make certain
written findings concerning guardians when consider-
ing a petition for the termination of parental rights.
Specifically, the court is required to make written find-
ings on the feelings and emotional ties of the child with
respect to his or her parents and guardians. See General
Statutes § 17a-112 (k) (4). It thus cannot be said that
the respondent’s proposed rule is necessary to ensure
that courts properly and fairly consider transfer of
guardianship motions raised concurrently with a peti-
tion for the termination of parental rights. Indeed, the
trial court here made written findings on the respon-
dent’s motion and explained why it did not believe that
Carmen B. was a suitable guardian. In light of these
considerations, In re Yasiel R. is distinguishable. This
simply is not the occasion to invoke the extraordinary
remedy of our supervisory authority where the pro-
posed procedural rule implicates a policy consideration
best addressed by the legislature and there is no evi-
dence of pervasive, significant problems7 or conduct
that threatens the sound administration of justice.
Accordingly, we decline to exercise our supervisory
authority to adopt the respondent’s proposed proce-
dural rule.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book §79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** November 17, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     Because only the respondent mother has appealed from the judgments
terminating her parental rights; see footnote 3 of this opinion; our references
in this opinion to the respondent are to the mother.
   2
     The respondent’s motion to transfer guardianship to Carmen B. was the
last of three motions to transfer guardianship that she had filed prior to the
filing of the petitions to terminate her parental rights. It appears that the
respondent filed her first motion to transfer guardianship on June 5, 2017,
but it is unclear from the record to whom she was seeking to transfer
guardianship and if the court ever ruled on her motion. The respondent
filed her second motion to transfer guardianship on August 22, 2017, in
which she sought to transfer guardianship to a family friend, Quetcy R. On
October 26, 2017, the court, Dyer, J., denied the motion on the ground that
it was not in the children’s best interests to transfer guardianship to Quetcy
R. Thereafter, the respondent filed the motion to transfer guardianship to
Carmen B. on November 30, 2017.
   3
     The court also granted the petitions as to the fathers of D’Andre and
D’Ziah. The court granted the petition as to D’Ziah’s father on the basis of
his consent to the termination of his parental rights. The court granted the
petition as to D’Andre’s father on the grounds of abandonment and failure
to have an ongoing parent-child relationship with D’Andre. Neither father
has appealed.
   4
     General Statutes § 17a-112 (k) sets out the following factors: ‘‘Except
in the case where termination of parental rights is based on consent, in
determining whether to terminate parental rights under this section, the
court shall consider and shall make written findings regarding: (1) The
timeliness, nature and extent of services offered, provided and made avail-
able to the parent and the child by an agency to facilitate the reunion of
the child with the parent; (2) whether the [department] has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
   5
     The respondent derived her proposed ‘‘suitable and worthy’’ factors from
In re Isaiah J., 52 Conn. Supp. 485, 72 A.3d 446 (2011), aff’d, 141 Conn.
App. 474, 62 A.3d 635, cert. denied, 308 Conn. 936, 66 A.3d 498, cert. denied
sub nom. Katherine D. v. Katz, 571 U.S. 937, 134 S. Ct. 359, 187 L. Ed. 2d
249 (2013), and her proposed best interest of the child factors from In re
Dependency of A.C., 123 Wash. App. 244, 98 P.3d 89 (2004).
   6
     Pursuant to General Statutes § 45a-604 (8), ‘‘permanent guardianship’’
is defined as ‘‘a guardianship . . . that is intended to endure until the minor
reaches the age of majority without termination of the parental rights of
the minor child’s parents . . . .’’ It thus appears that guardianship can be
a permanency option for children in foster care. We note that the respondent,
however, did not move to have Carmen B. named as the permanent guardian
of her children in her motion for transfer of guardianship. Instead, it appears
that the respondent was seeking to transfer guardianship to Carmen B. on
a temporary basis.
   7
     The respondent has conceded that the number of cases to which the
rule would apply is likely to be ‘‘ ‘extremely small.’ ’’